
	

113 HR 2244 IH: Honoring Ezeagwula and Long Act
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2244
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Griffin of
			 Arkansas (for himself, Mr.
			 Crawford, Mr. Cotton, and
			 Mr. Womack) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To designate the attack that occurred at a recruiting
		  station in Little Rock, Arkansas, on June 1, 2009, in which Private William
		  Long of the United States Army was killed and Private Quinton Ezeagwula of the
		  United States Army was wounded, as an international terrorist attack for which
		  the two soldiers are to be awarded the Purple Heart.
	
	
		1.Short titleThis Act may be cited as the
			 Honoring Ezeagwula and Long
			 Act or the HEAL
			 Act.
		2.Designation of
			 Little Rock recruiting station attack as an international terrorist attack for
			 purposes of awarding the Purple HeartThe attack that occurred at a recruiting
			 station in Little Rock, Arkansas, on June 1, 2009, in which Private William
			 Long of the United States Army was killed and Private Quinton Ezeagwula of the
			 United States Army was wounded, was an international terrorist attack carried
			 out by an enemy of the United States, and pursuant to Army Regulations
			 regarding the award of the Purple Heart (AR 600–8–22, chapter 2, section II,
			 2–8b), Privates Long and Ezeagwula are entitled to be awarded the Purple
			 Heart.
		
